Exhibit 10.1

 

 

 

SALE OF CRESCENT CROSSTOWN APARTMENTS

9712 BOSQUE CREEK CIRCLE

TAMPA, FLORIDA

*  *  *

PURCHASE AND SALE AGREEMENT

BETWEEN

GGT CRESCENT CROSSTOWN FL VENTURE, LLC,

AS SELLER

AND

CENTENNIAL HOLDING COMPANY, LLC

AS PURCHASER

*  *  *

EFFECTIVE DATE: SEPTEMBER 8, 2015

 

 

 



--------------------------------------------------------------------------------

ARTICLE 1        PURCHASE AND SALE OF PROPERTY

     1   

1.1

  

Land

     1   

1.2

  

Improvements

     1   

1.3

  

Personal Property

     1   

1.4

  

Leases

     1   

1.5

  

Licenses

     2   

1.6

  

Security Deposits

     2   

1.7

  

Guaranties

     2   

1.8

  

Contracts

     2   

1.9

  

Permits

     2   

1.10

  

Intangibles

     2   

ARTICLE 2        PURCHASE PRICE AND DEPOSIT

     2   

2.1

  

Payment

     2   

2.2

  

Deposit

     2   

ARTICLE 3        TITLE AND SURVEY

     3   

3.1

  

State of Title to be Conveyed

     3   

3.2

  

Title Commitment and Survey

     3   

ARTICLE 4        PROPERTY INFORMATION

     5   

4.1

  

Property Information

     5   

ARTICLE 5        PURCHASER’S DUE DILIGENCE

     5   

5.1

  

Purchaser’s Due Diligence

     5   

5.2

  

As Is, Where Is

     7   

ARTICLE 6        REPRESENTATIONS AND WARRANTIES

     9   

6.1

  

Seller’s Representations and Warranties

     9   

6.2

  

Purchaser’s Representations and Warranties

     11   

6.3

  

Knowledge and Notice

     11   

6.4

  

Survival

     11   

ARTICLE 7        COVENANTS OF PURCHASER AND SELLER

     12   

7.1

  

Operation of Property

     12   

7.2

  

Governmental Notices

     13   

7.3

  

Litigation

     14   

7.4

  

Tradenames and Service Marks

     14   

7.5

  

Estoppel Certificates

     14   

ARTICLE 8        CONDITIONS PRECEDENT TO CLOSING

     15   

8.1

  

Conditions Precedent to Purchaser’s Obligation to Close

     15   

8.2

  

Conditions Precedent to Seller’s Obligation to Close

     15   

8.3

  

Failure of a Condition

     15   

8.4

  

Representations and Warranties

     16   

ARTICLE 9        CLOSING

     16   

 

-i-



--------------------------------------------------------------------------------

9.1

  

Closing Date

     16   

9.2

  

Seller’s Obligations at the Closing

     16   

9.3

  

Purchaser’s Obligations at the Closing

     18   

9.4

  

Escrow

     18   

9.5

  

Costs and Adjustments at Closing

     18    ARTICLE 10      DAMAGE AND CONDEMNATION      20   

10.1

  

Damage

     20   

10.2

  

Condemnation and Eminent Domain

     21    ARTICLE 11      REMEDIES AND ADDITIONAL COVENANTS      21   

11.1

  

Seller Default At or Before Closing

     21   

11.2

  

Seller Default From and After Closing

     22   

11.3

  

Purchaser Default

     22   

11.4

  

Delivery of Materials

     22    ARTICLE 12      BROKERAGE COMMISSION      23   

12.1

  

Brokers

     23   

12.2

  

Indemnity

     23    ARTICLE 13      NOTICES      23   

13.1

  

Written Notice

     23   

13.2

  

Method of Transmittal

     23   

13.3

  

Addresses

     23    ARTICLE 14      ASSIGNMENT      25    ARTICLE 15      MISCELLANEOUS
     25   

15.1

  

Entire Agreement

     25   

15.2

  

Modifications

     25   

15.3

  

Gender and Number

     25   

15.4

  

Captions

     25   

15.5

  

Successors and Assigns

     25   

15.6

  

Controlling Law

     25   

15.7

  

Exhibits

     25   

15.8

  

No Rule of Construction

     25   

15.9

  

Severability

     26   

15.10

  

Time of Essence

     26   

15.11

  

Business Days

     26   

15.12

  

No Memorandum

     26   

15.13

  

Press Releases

     26   

 

-ii-



--------------------------------------------------------------------------------

15.14

  

Attorneys’ Fees and Costs

     26   

15.15

  

Counterparts and Expiration of Offer

     26   

15.16

  

Waiver of Jury Trial

     26   

15.17

  

Confidentiality

     26   

15.18

  

Jurisdiction and Service of Process

     27   

15.19

  

Exculpation

     27   

15.20

  

Disclosures

     28   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibits   Exhibit A –   Legal Description Exhibit B –   Escrow Agreement
Exhibit C –   Form of Special Warranty Deed Exhibit D –   Form of Bill of Sale
Exhibit E –   Form of Assignment and Assumption Agreement Exhibit F –   Form of
Tenant Notification Letter Exhibit G –   Florida Energy Brochure Exhibit H –  
Form of Electronic Confidentiality Agreement

 

Schedules   Schedule 1.4    –     Rent Roll Schedule 1.5    –     Licenses
Schedule 1.8    –     Contracts Schedule 4.1    –     Property Information
Schedule 6.1.3 –     Litigation Schedule 6.1.8 –     Violations of Law

 

-iv-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between GGT CRESCENT CROSSTOWN FL VENTURE, LLC, a Delaware limited liability
company (“Seller”), and CENTENNIAL HOLDING COMPANY, LLC, a Georgia limited
liability company (“Purchaser”).

ARTICLE 1 PURCHASE AND SALE OF PROPERTY

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):

1.1 Land. Seller’s fee simple interest in and to all of that certain tract of
land situated at 9712 Bosque Creek Circle, Tampa, Hillsborough County, Florida,
and described more particularly in Exhibit A attached hereto and incorporated
herein by reference, together with all rights and appurtenances pertaining to
such land, including, without limitation, all of Seller’s right, title and
interest in and to (i) all minerals, oil, gas, and other hydrocarbon substances
thereon; (ii) all adjacent strips, streets, roads, alleys and rights-of-way,
public or private, open or proposed; (iii) all development rights, covenants,
easements, privileges, and hereditaments, whether or not of record, and (iv) all
access, air, water, riparian, development, utility, and solar rights
(collectively, the “Land”).

1.2 Improvements. A 344-unit multi-family apartment project, and all other
improvements and structures constructed or located on the Land in connection
therewith (the “Improvements”).

1.3 Personal Property. All of Seller’s right, title and interest in and to the
following (collectively, the “Personal Property”; provided, the “Personal
Property” shall specifically exclude any property owned by tenants under
leases):

1.3.1 mechanical systems, fixtures, machinery and equipment comprising a part of
or attached to or located upon the Improvements;

1.3.2 maintenance equipment and tools, if any, owned by Seller and used
exclusively in connection with, and located in or on, the Improvements;

1.3.3 site plans, surveys, plans and specifications and floor plans in Seller’s
possession, if any, that relate to the Land or Improvements;

1.3.4 subject to Section 7.4.2, pylons and other sign structures situated on or
at the Land or Improvements; and

1.3.5 other tangible personal property owned by Seller and used exclusively in
connection with, and/or located in or on, the Land or Improvements as of the
Effective Date and/or as of the Closing (as hereinafter defined).

1.4 Leases. Seller’s right, title and interest in all leases listed and
described on the rent roll attached hereto as Schedule 1.4 (the “Rent Roll”), as
well as under all leases or occupancy agreements with tenants or other persons
or entities leasing all or any portion of the Improvements hereafter executed by
Seller in accordance with the terms of this Agreement (collectively, the
“Leases”).

 

1



--------------------------------------------------------------------------------

1.5 Licenses. Seller’s right, title and interest in all licenses, license
agreements and other similar agreements with licensees or other persons or
entities using any portion of the Improvements (collectively, the “Licenses”), a
current list of which is attached hereto as Schedule 1.5.

1.6 Security Deposits. Seller’s right, title and interest in all security
deposits held by Seller in connection with the Leases and not applied pursuant
to the terms thereof.

1.7 Guaranties. Seller’s right, title and interest in any and all guaranties of
the Leases, if any.

1.8 Contracts. Subject to Section 7.1.2 hereof, Seller’s right, title and
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, management, maintenance, commission, architectural, supply or service
contracts, plans and specifications, surveys, warranties and guarantees related
to the Land, Improvements, Personal Property, or Leases, but expressly excluding
the existing property management agreement that will be terminated as of the
time of Closing (collectively, the “Contracts”), a current list of which is
attached hereto as Schedule 1.8.

1.9 Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, if any, entitlements and governmental approvals that
relate to the Land, Improvements, Personal Property, Leases, or Contracts, to
the extent assignable (collectively, the “Permits”).

1.10 Intangibles. Seller’s right, title and interest, if any, in and to the
following items, to the extent assignable and without warranty: consents,
licenses, approvals, certificates, development rights, warranties (including all
assignable termite warranties and bonds), resident and tenant files for current
residents and tenants, if any and to the extent owned by Seller and assignable,
all rights to use the name “Crosstown” in connection with the Property,
and all assignable telephone numbers and websites domain names associated with
the Property including but not limited to the right, at Purchaser’s expense and
at Purchaser’s sole option, to use https://www.crescentcrosstown.com/ for a
period of ninety (90) days after the Closing solely for the purpose of
forwarding visitors to Purchaser’s website for the Property; but expressly
excluding (i) any name or trademark containing the phrase “Crescent”, or any
variation or derivative thereof, relating to the Land, the Improvements and/or
Personal Property; and (ii) except as set forth above, any web sites, web
content, web design, links, Internet domain names, manuals and instruction
materials, marketing materials relating to the Land, the Improvements and/or
Personal Property (collectively, the “Intangibles”).

ARTICLE 2 PURCHASE PRICE AND DEPOSIT

2.1 Payment. The purchase price for the Property (the “Purchase Price”) is
Fifty-Eight Million Three Hundred Thousand and 00/100 Dollars ($58,300,000.00).
The cash due at Closing on account of the Purchase Price shall be subject to
adjustment as set forth in this Agreement. The Purchase Price shall be paid by
wire transfer of immediately available funds at the Closing. Seller and
Purchaser shall mutually agree, each acting in good faith, on the allocation of
the Purchase Price among the Land, Personal Property and Improvements prior to
the Closing. Such agreed-upon allocation shall be used solely for transfer,
sales and similar tax purposes and in any declaration or filing with any
governmental authority in connection with the same. The allocation of the
Purchase Price for all other purposes, whether for local, state or federal taxes
or otherwise, shall not be restricted by this Agreement and shall not require
the consent of the other party.

2.2 Deposit.

2.2.1 Within two (2) Business Days following the Effective Date, Purchaser shall
deposit with First American Title Insurance Company, National Commercial
Services in Atlanta, Georgia, Attention: Terry W. Wilson, Senior Escrow Officer
(the “Escrow Agent” or “Title Company”), by bank wire transfer the sum of Five
Hundred Thousand and 00/100 Dollars ($500,000.00), as a non-refundable deposit
(except

 

2



--------------------------------------------------------------------------------

as otherwise provided herein) to assure Purchaser’s performance hereunder
(together with all interest thereon if any, the “Initial Deposit”). Prior to
making the Initial Deposit, Seller, Purchaser and the Escrow Agent shall enter
into an escrow agreement substantially in the form of Exhibit B attached hereto
(the “Escrow Agreement”). So long as Purchaser does not terminate this Agreement
as provided in Section 5.1.4, then no later than two (2) Business Days following
the expiration of the Study Period (as hereinafter defined), Purchaser shall
deposit with the Escrow Agent by bank wire transfer the additional sum of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) (the “Second Deposit”), as a
non-refundable deposit (except as otherwise provided herein) to assure
Purchaser’s performance hereunder. The Initial Deposit and the Second Deposit,
in the total amount of $1,000,000.00, together with all interest thereon, if
any, are referred to collectively as the “Deposit.”

2.2.2 Escrow Agent shall place the Initial Deposit and the Second Deposit (if
made) in an interest-bearing escrow account at a federally-insured (to the
extent of the FDIC limits) commercial bank acceptable to both Seller and
Purchaser. The Escrow Agent shall hold the Deposit in accordance with this
Agreement and the Escrow Agreement. At Closing (as hereinafter defined), Escrow
Agent shall deliver the Deposit to Seller and credit the Deposit against the
Purchase Price (or, at Purchaser’s election, upon release of the Purchase Price
to Seller at Closing, the Deposit shall be returned to Purchaser).

ARTICLE 3 TITLE AND SURVEY

3.1 State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser at Closing in fee simple by Special Warranty Deed, free and clear of
any and all liens, mortgages, deeds of trust, security interests and other
encumbrances, except for the following (collectively, the “Permitted
Exceptions”): (i) real property taxes and assessments attributable to the
Property for the year in which Closing occurs and thereafter, not yet due and
payable, subject to adjustments as herein provided; (ii) zoning and other
regulatory laws and ordinances affecting the Property; (iii) any easement, right
of way, encroachment, overlapping of improvements, protrusion, encumbrance,
restriction, condition, covenant, exception or other matter with respect to the
Property that is reflected or addressed on the Survey or the Title Commitment to
which Purchaser fails to timely object pursuant to Section 3.2.3 or 3.2.4 of
this Agreement; (iv) any Purchaser’s Objection (as hereinafter defined) that
remains uncured, for whatever reason, at the earlier to occur of (A) Closing
hereunder or (B) five (5) Business Days after Seller notifies Purchaser that
Seller is unwilling or unable to cure or modify Purchaser’s Objections to the
reasonable satisfaction of Purchaser, and (v) the rights and interests of
tenants, as tenants only, claiming under the Leases, with no options to
purchase, rights of first refusal, or rights of first offer. It shall be a
condition to Purchaser’s obligation to close this transaction that title to the
Property conveyed and transferred to Purchaser shall be such title to the
Property as will enable the Title Company to issue to Purchaser an American Land
Title Association (ALTA) Form 2006 Owner’s Policy of Title Insurance (6-17-06)
(with Florida modifications) (the “Title Policy”) covering the Property, in the
full amount of the Purchase Price, insuring that Purchaser owns title to the
Property subject only to the Permitted Exceptions.

3.2 Title Commitment and Survey.

3.2.1 Seller has obtained a title commitment (File No. NCS-741931-ATL, having an
effective date of June 26, 2015) (the “Title Commitment”) for an ALTA owner’s
policy of title insurance (on the current ALTA 2006 Form) in the amount of the
Purchase Price with respect to the Property issued by the Title Company. Seller
has delivered copies of the Title Commitment and all items listed as title
exceptions therein to Purchaser.

3.2.2 Seller has obtained, at Seller’s sole cost and expense, that certain
ALTA/ACSM Land Title Survey of the Property prepared by King Engineering
Associates, Inc. dated July 30, 2015, Job. No. 5192-200-012 (the “Survey”), and
has delivered a copy of the Survey to Purchaser and the Title

 

3



--------------------------------------------------------------------------------

Company. Purchaser may, at Purchaser’s option and expense, obtain further
updates or revisions to the Survey, in which case said updated or revised survey
shall constitute the “Survey” hereunder. For purposes of the Deed (as
hereinafter defined) to be delivered to Purchaser at the Closing, the legal
description of the Property shall be the legal description attached hereto as
Exhibit A; provided however, if the legal description for the Property as
reflected by the Survey differs from the legal description as Exhibit A, Seller
shall also execute and deliver to Purchaser at Closing a Quitclaim Deed, without
representation or warranty, that utilizes the legal description set forth on the
Survey (the “Quitclaim Deed”).

3.2.3 If (i) the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or other matter that is unacceptable to Purchaser, or
(ii) any exceptions appear in the Title Commitment that are unacceptable to
Purchaser, Purchaser shall, no later than September 9, 2015, notify Seller in
writing of such matters (“Purchaser’s Objections”). Except for Purchaser’s
Objections that are timely raised pursuant to the preceding sentence and subject
to Section 3.2.4 below, Purchaser shall be deemed to have accepted the form and
substance of the Survey, all matters shown thereon, and all exceptions listed in
the Title Commitment. Within five (5) days after Seller’s receipt of Purchaser’s
Objections, Seller shall notify Purchaser in writing of the Purchaser’s
Objections, if any, which Seller elects to attempt to cure at or prior to
Closing. Seller’s failure to provide such a notice will be deemed an election by
Seller not to cure any Purchaser’s Objections. Except as provided in
Section 3.2.5 hereof, Seller shall have the right but not the obligation to cure
the Purchaser’s Objections. If Seller elects to attempt to cure any of
Purchaser’s Objections, then Seller shall use commercially reasonable efforts to
attempt to remove, satisfy or cure the same. If Seller is unable or unwilling to
eliminate or modify all of Purchaser’s Objections to the commercially reasonable
satisfaction of Purchaser, Purchaser may (as its sole and exclusive remedy)
terminate this Agreement by delivering written notice to Seller by five (5) days
after Seller’s written notice (or deemed notice) to Purchaser of Seller’s intent
to not cure one or more of such Purchaser’s Objections; in which event, the
Deposit will be returned to Purchaser, and neither party shall have any rights
or obligations under this Agreement (other than any obligations of either party
that expressly survive termination).

3.2.4 If any revision or update to the Survey or any supplemental title
commitment or update issued subsequent to the date of the original Title
Commitment discloses any matters not set forth on the original Survey or the
original Title Commitment, then, no later than (i) five (5) days after
Purchaser’s receipt of the updated Survey, or (ii) five (5) days after
Purchaser’s receipt of the supplemented or updated Title Commitment, as
applicable, Purchaser shall have the right to object to any such matter, in
which event the same procedures for response, termination and waiver set forth
above shall apply to such new Purchaser’s Objections. Notwithstanding the
foregoing, in the event that any such matter not set forth on the original
Survey or the original Title Commitment is the result of an intentional act of
Seller after the Effective Date that is not otherwise permitted under this
Agreement, then Purchaser shall be permitted to pursue the remedies provided in
Section 11.1 hereof.

3.2.5 Notwithstanding anything contained herein to the contrary, Seller shall be
obligated at Closing to discharge and remove at Seller’s sole cost and expense,
and regardless of whether Purchaser objects to such items: (i) any mortgage,
deed to secure debt, deed of trust, security interest or similar security
instrument encumbering all or any part of the Property, if any, that was created
or entered into by Seller or any party claiming by, through or under Seller;
(ii) any mechanic’s, materialman’s or similar lien affecting or encumbering the
Property as a result of the action(s) or grossly negligent or willful
omission(s) of Seller or the action(s) or grossly negligent or willful
omission(s) of any party claiming by, through or under Seller, which, if
disputed and not yet resolved, may be bonded over by Seller in compliance with a
statutory bonding procedure that has the legal effect of removing the item as a
lien on the Property, but expressly excluding any such lien resulting from any
act or omission of Purchaser or any of its agents, contractors, representatives
or employees, or any tenant of the Property and with the understanding that if
such lien is disputed and not yet resolved, that same may be bonded over by
Seller in compliance with a statutory bonding procedure that has the legal
effect of removing the item as a lien on the Property in lieu of satisfying

 

4



--------------------------------------------------------------------------------

same; (iii) the lien of ad valorem real or personal property taxes, assessments
and governmental charges affecting all or any portion of the Property which are
delinquent; (iv) any judgment lien of record against Seller in Hillsborough
County, Florida (with the understanding that if such judgment lien is disputed
and not yet resolved, that same may be bonded over by Seller in compliance with
a statutory bonding procedure that has the legal effect of removing the item as
a lien on the Property in lieu of satisfying same); and (v) all title exceptions
which Seller has caused or permitted to encumber title to the Property in
violation of Section 3.2.6 hereof. Purchaser and Seller agree that such
mortgages, liens, judgments or other encumbrances, if any, may be paid out of
the cash consideration to be paid by Purchaser at Closing.

3.2.6 Seller agrees that, between the Effective Date and the Closing Date,
Seller will not sell, assign, rent, convey (absolutely or as security), grant a
security interest in, or otherwise encumber or dispose of, the Property (or any
part thereof or estate therein) in any manner that will survive Closing, except
as approved in writing by Purchaser or as expressly provided in this Agreement.
Notwithstanding the foregoing, Seller shall have the right to (i) continue
leasing apartment units in the Property in the manner described in in
Section 7.1 hereof, (ii) terminate, amend or enter into Contracts in the manner
described in Section 7.1 hereof, and (iii) use, deplete, remove or replace items
of Personal Property in the manner described in Section 7.1 hereof.

ARTICLE 4 PROPERTY INFORMATION

4.1 Property Information. Prior to the Effective Date, Seller has made available
to Purchaser, either at the property management office at the Property or via a
due diligence website, certain materials which pertain to the Property. All
materials pertaining to the Property that have been made available to Purchaser
on the due diligence website or at the property management office on or before
the Effective Date are hereinafter collectively referred to as the “Property
Information”. Purchaser shall keep such Property Information confidential,
subject to Purchaser’s right to disseminate Property Information to or among the
parties listed in Section 15.17 of this Agreement, and subject to the
restrictions set forth in Section 15.17. Seller makes no representation or
warranty as to the truth or accuracy of the Property Information provided to
Purchaser, except as otherwise expressly provided in this Agreement.

ARTICLE 5 PURCHASER’S DUE DILIGENCE

5.1 Purchaser’s Due Diligence

5.1.1 Subject to the provisions of this Section, Purchaser and its agents,
employees, consultants, inspectors, appraisers, engineers and contractors
(collectively “Purchaser’s Representatives”) shall have the right, through the
Closing Date, from time to time, upon the advance notice (which may be sent via
electronic mail) required pursuant to this Section 5.1, to enter upon and pass
through the Property during normal business hours to examine and inspect and
test the same. Notwithstanding any such inspection, or anything to the contrary
contained herein, Purchaser’s obligations hereunder shall not be limited or
otherwise affected as a result of any fact, circumstance or other matter of any
kind discovered following the date hereof in connection with any such
inspection, access or otherwise; it being agreed that Seller is permitting
Purchaser such right of inspection and access as a courtesy to Purchaser in its
preparation for taking title to the Property. Without limiting the generality of
the foregoing, (i) Purchaser agrees that it shall not have the right to
terminate this Agreement or obtain a reduction of the Purchase Price as a result
of any such fact, circumstance or other matter so discovered (including, without
limitation, relating to the physical condition of the Property, the operations
of the Property or otherwise), except as provided in Section 5.1.4 below and
(ii) Purchaser shall have no right to terminate this Agreement or obtain a
return of the Deposit except as expressly provided in this Agreement.

 

5



--------------------------------------------------------------------------------

5.1.2 In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Purchaser nor any of
Purchaser’s Representatives shall (i) contact or have any discussions with any
of Seller’s employees, agents or representatives, or with any tenants
(including, without limitation, having any contacts whatsoever with tenants,
including but not limited to telephone conversations or electronic mail
messages) at, or contractors providing services to, the Property, unless in each
case Purchaser obtains the prior written consent of Seller (which may be given
via electronic mail), it being agreed that all such contacts or discussions
shall, pending any such approval, be directed to Willis W. Chapman via
electronic mail (at WChapman@crescentcommunities.com) and Darren Pierce via
electronic mail at DPierce@crescentcommunities.com), (ii) unreasonably interfere
with the business of Seller conducted at the Property or disturb the use or
occupancy of any tenant or occupant of the Property or (iii) damage the
Property. In conducting any inspection of the Property or otherwise accessing
the Property, Purchaser and Purchaser’s Representatives shall at all times
comply with, and shall be subject to, the rights of the tenants under the Leases
(and any persons claiming by, under or through such tenants). Seller may from
time to time establish reasonable rules of conduct for Purchaser and Purchaser’s
Representatives in furtherance of the foregoing, and Purchaser shall comply with
all of Seller’s reasonable requirements regarding entry upon the Property.
Purchaser shall schedule and coordinate all inspections, including, without
limitation, any environmental tests, and other access with Seller and shall give
Seller at least two (2) Business Days’ prior notice thereof (which may be sent
via electronic mail). Seller shall be entitled to have a representative present
at all times during each such inspection or other access. Purchaser agrees to
pay to Seller on demand the cost of repairing and restoring any damage or
disturbance which Purchaser or Purchaser’s Representatives shall cause to the
Property. All inspection fees, appraisal fees, engineering fees and other costs
and expenses of any kind incurred by Purchaser or Purchaser’s Representatives
relating to such inspection and its other access shall be at the sole expense of
Purchaser. Purchaser shall keep all information obtained during its inspections
and access to the Property confidential except as expressly permitted under the
Electronic Confidentiality Agreement which is a part of the Apartment Realty
Advisors’ website (the “Confidentiality Agreement”). A copy of the
Confidentiality Agreement is attached hereto as Exhibit H, and the terms of the
Confidentiality Agreement are hereby incorporated herein by this reference.
Notwithstanding the foregoing, Purchaser may disclose such information (1) on a
need-to-know basis to its employees, potential lenders and investors who are
subject to legally binding obligations of confidentiality, (2) as any
governmental agency may require in order to comply with applicable laws, (3) to
the extent that such information is a matter of public record, (4) if
demonstrated by written records as known by Purchaser or Purchaser’s
Representatives prior to the date of this Agreement through a source other than
Seller, and (5) if such information is or becomes generally known to the public
through a source other than Purchaser or Purchaser’s Representatives. If the
Closing shall not occur for any reason whatsoever, Purchaser shall: (A) promptly
deliver to Seller, at no cost to Seller, and without representation or warranty,
the originals of all tests, reports and inspections of the Property, made and
conducted by Purchaser or Purchaser’s Representatives or for Purchaser’s benefit
that are in the possession or control of Purchaser or Purchaser’s
Representatives; (B) promptly return to Seller copies of all due diligence
materials delivered by Seller to Purchaser; and (C) promptly destroy all copies
and abstracts of the materials referenced in (A) and (B) above. Notwithstanding
the foregoing, Purchaser shall be entitled to retain copies of such materials
that (i) may be required for the purpose of defending or maintaining any
litigation relating to this Agreement, (ii) that are located on Purchaser’s
automatic back-up and archiving systems or the ordinary operation of electronic
devices, and (iii) in order to comply with any legal, regulatory or compliance
policies or procedures provided that any such retained information continue to
be held confidential under the terms of the Confidentiality Agreement. Purchaser
and Purchaser’s Representatives shall not be permitted to conduct borings of the
Property or drilling in or on the Property, or any other invasive, intrusive or
destructive testing in connection with the preparation of an environmental audit
or in connection with any other inspection of the Property without the prior
written consent of Seller, which Seller may give or withhold in its sole
discretion (and, if such consent is given, Purchaser shall be obligated to pay
to Seller on demand the cost of repairing and restoring any damage as
aforesaid). This Section 5.1.2 shall survive the Closing or any termination of
this Agreement.

 

6



--------------------------------------------------------------------------------

5.1.3 Prior to conducting any physical inspection or testing at the Property,
Purchaser and Purchaser’s Representatives shall obtain, and during the period of
such inspection or testing shall maintain, at their expense: (i) commercial
general liability (“CGL”) insurance, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another “occurrence” form providing
equivalent coverage, including contractual liability and personal injury
liability coverage, with limits of not less than Two Million Dollars
($2,000,000) for any one occurrence and Five Million Dollars ($5,000,000) in the
aggregate; (ii) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Purchaser or Purchaser’s Representatives)
issued on a form at least as broad as ISO Business Auto Coverage form CA 00 01
07 97 or other form providing equivalent coverage; (iii) worker’s compensation
insurance or participation in a monopolistic state workers’ compensation fund,
and (iv) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Property is located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee. Seller, and its property manager, shall be covered as
additional insureds on the CGL and automobile liability insurance policies with
respect to liability arising out of the named insured’s acts or omissions
relating to the Property. The insurer and the terms and conditions of all the
foregoing policies shall be acceptable to Seller. Prior to making any entry upon
the Property, Purchaser shall furnish to Seller a certificate of insurance
evidencing the foregoing coverages, which certificate of insurance shall be in
form and substance satisfactory to Seller.

5.1.4 Purchaser shall have until 5:00 p.m. (Eastern time) on September 14, 2015
(the “Study Period”) within which to determine, in its sole discretion, whether
all matters related to the Property are satisfactory to Purchaser. If Purchaser,
in its sole discretion, determines that Purchaser does not desire to proceed
with the transactions contemplated under this Agreement for any reason or no
reason, then Purchaser shall deliver to Seller, prior to the expiration of the
Study Period, written notice that Purchaser does not desire to proceed with the
transactions contemplated under this Agreement and in such case, this Agreement
shall terminate upon Seller’s receipt of such notice, except for those matters
which are indicated herein as surviving termination, and the Deposit shall be
immediately returned to Purchaser. If Purchaser fails to timely notify Seller
prior to the expiration of the Study Period (with time being of the essence)
that Purchaser does not desire to proceed with the transactions contemplated
under this Agreement as aforesaid, then Purchaser shall be deemed to have waived
its right to terminate this Agreement under this Section 5.1.4.

5.1.5 Purchaser hereby agrees to indemnify, defend, and hold harmless Seller,
its partners, members, affiliates, property manager, and their respective
officers, directors, agents, employees, and representatives (collectively, the
“Indemnified Parties”) from and against any and all liens, claims, or damages of
any kind or nature, including any demands, actions or causes of action,
assessments, losses, costs, expenses, liabilities, interest and penalties, and
reasonable attorneys’ fees actually suffered, incurred, or sustained by any of
the Indemnified Parties directly caused by Purchaser or Purchaser’s
Representatives with respect to any due-diligence activities at the Property
pursuant to this Agreement, except any arising from the discovery of preexisting
conditions (so long as Purchaser does not exacerbate any such condition) or the
gross negligence or willful misconduct of the Indemnified Parties. This
Section 5.1.5 shall survive the Closing or any termination of this Agreement.

5.2 As Is, Where Is.

5.2.1 Except as provided in the express representations and warranties of Seller
set forth

 

7



--------------------------------------------------------------------------------

in Sections 6.1 and 12 of this Agreement and in Seller’s Special Warranty Deed
and the Bill of Sale (all as hereinafter defined) (collectively, the “Express
Representations”), Seller does not, by the execution and delivery of this
Agreement, and Seller shall not, by the execution and delivery of any document
or instrument executed and delivered in connection with the Closing, make any
representation or warranty, express or implied, of any kind or nature
whatsoever, with respect to the Property, and all such warranties are hereby
disclaimed.

5.2.2 Without limiting the generality of the foregoing, other than the Express
Representations, Seller makes, and shall make, no express or implied warranty as
to matters of title, zoning, acreage, tax consequences, physical or
environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, storage or disposal of any toxic or hazardous waste or
toxic, hazardous or regulated substance), valuation, governmental approvals,
governmental regulations or any other matter or thing relating to or affecting
the Property (collectively, the “Disclaimed Matters”).

5.2.3 Notwithstanding anything to the contrary set forth in this Agreement, but
subject to the Express Representations and Seller’s obligations set forth in
Section 7.1 of this Agreement, and subject to Article 10 hereof, the Property,
including without limitation the roofs, all structural components, all heating,
ventilating, air conditioning, mechanical, plumbing, and electrical systems,
fire and life safety and all other parts of the Improvements constituting a
portion of the Property, shall be conveyed to Purchaser, and Purchaser shall
accept same, in their “AS IS” “WHERE IS” condition on the Closing Date, “WITH
ALL FAULTS” and “SUBJECT TO ALL DEFECTS.” Purchaser acknowledges that Seller’s
willingness to sell the Property to Purchaser at the Purchase Price has been
induced, in part, by the agreement of Purchaser to purchase the Improvements and
the Personal Property in such “AS IS” condition. Purchaser hereby acknowledges,
represents and warrants that it is not in a disparate bargaining position with
respect to Seller in connection with the transaction contemplated hereby, that
Purchaser freely and fairly agreed to the waivers and conditions of this
Section 5.2 as part of the negotiations of this Agreement, and Purchaser has
been represented by adequate legal counsel in connection herewith and has
conferred with such legal counsel concerning the waivers and other conditions of
this Section 5.2.

5.2.4 Without in any way limiting any provision of this Section 5.2, Purchaser
specifically acknowledges and agrees that, except with respect to the Express
Representations and the obligations of Seller set forth in Section 7.1 of this
Agreement, and subject to Article 10 hereof, Purchaser hereby waives, releases
and discharges any claim it has, might have had or may have against Seller with
respect to (i) the Disclaimed Matters, (ii) the condition of the Property as of
the Closing Date, (iii) the past, present or future condition or compliance of
the Property with regard to any environmental protection, pollution control or
land use laws, rules, regulations, orders or requirements, including, without
limitation, CERCLA (as hereinafter defined), or (iv) any other state of facts
that exists with respect to the Property. The waiver, release and discharge set
forth in this Section 5.2.4 shall survive the Closing or any termination of this
Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

6.1 Seller’s Representations and Warranties. Seller represents to Purchaser as
of the Effective Date as follows:

6.1.1 Organization. Seller is a Delaware limited liability company, duly formed
and validly existing under the laws of the State of Delaware and in good
standing under the laws of the State of Florida.

6.1.2 Authority/Consent. Seller possesses all requisite power and authority, and
has taken all actions required by its organizational documents and applicable
law, to execute and deliver this Agreement and will by Closing have taken all
actions required by its organizational documents and applicable law, to
consummate the transactions contemplated by this Agreement.

6.1.3 Litigation. Except as may be disclosed on Schedule 6.1.3 attached hereto,
no material action, suit or other proceeding (including, but not limited to, any
condemnation action or real estate tax appeal) is pending or, to Seller’s
knowledge, has been threatened in writing that concerns or involves the
Property.

6.1.4 Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller, and Seller has not (i) caused, suffered
or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (ii) made an assignment for the benefit of
creditors.

6.1.5 Contracts. Except for the Contracts referenced on Schedule 1.8, there are
no current material contracts of construction, employment, parking, maintenance,
commission, management, service, or supply in effect and entered into by Seller
which will affect the Property after Closing. Seller has provided Purchaser with
true, correct and complete copies, in all material respects, of all Contracts,
including all amendments and modifications thereof, prior to the execution of
this Agreement by Purchaser and Seller. To Seller’s knowledge, no party is in
default with respect to its obligations under the Contracts.

6.1.6 Employees. Seller has no employees.

6.1.7 Leases and Rent Roll. Except for (i) the Leases referenced on the Rent
Roll attached as Schedule 1.4, (ii) the Licenses referenced on Schedule 1.5, and
(iii) the leases, amendments or other occupancy agreements which may be entered
into by Seller pursuant to Section 7.1 of this Agreement, there are no leases,
rental agreements, licenses, license agreements or other occupancy agreements
with anyone in effect which will affect the Property after Closing. To Seller’s
knowledge, each Lease is in full force and effect and Seller is not in default
under any of the Leases. Seller will provide Purchaser with true, correct and
complete copies of all Leases, including all amendments and modifications
thereto, as part of the Property Information. The Rent Roll attached as
Schedule 1.4 hereto is, and each rent roll hereafter delivered by Seller to
Purchaser shall be, (i) the rent roll maintained by Seller and relied on by
Seller for internal administration and accounting purposes, and (ii) true and
correct in all material respects. Seller has granted no options, rights of first
refusal or any other right to acquire any interest in the Property to any party,
other than granting occupancy rights to tenants pursuant to the Leases.

6.1.8 Violations of Law. Except as set forth on Schedule 6.1.8, Seller has not
received written notice from any governmental authority of any material
violation of any federal or municipal laws, ordinances, orders, regulations and
requirements affecting the Property or any portion thereof (including the
conduct of business operations thereon) which are unresolved.

 

9



--------------------------------------------------------------------------------

6.1.9 Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended (the “Code”).

6.1.10 No Conflicts. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organic documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller or the Property may be bound.

6.1.11 Prohibited Transaction. Neither Seller nor any person, group, entity or
nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Seller is
not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Seller is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. None of the funds of Seller have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Seller is prohibited by law or that the transactions
contemplated by this Agreement or this Agreement is or will be in violation of
applicable law. Seller has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.

6.1.12 Operating Statements. The operating statements for the Property delivered
to Purchaser are the operating statements maintained by Seller and relied on by
Seller for internal administration and accounting purposes, and are true and
correct in all material respects.

6.1.13 Environmental. (i) Seller has received no written notice from any
governmental authority asserting any violation of, and to Seller’s knowledge
there is no violation of, Environmental Laws related to the Property which has
not been cured or corrected as of the Effective Date, and (ii) to Seller’s
knowledge, other than the environmental reports previously delivered to
Purchaser, Seller has not commissioned any study relating to the presence or
absence of Hazardous Materials on the Property. The term “Environmental Laws”
includes without limitation the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response, Compensation, and Liability Act and other
federal laws governing the environment as in effect on the date of this
Agreement together with their implementing regulations as of the date of this
Agreement applicable to the Property, and all applicable state, regional,
county, municipal and other local laws, regulations and ordinances that are
equivalent or similar to the federal laws recited above or that purport to
regulate hazardous or toxic substances and materials. The term “Hazardous
Materials” includes petroleum (including crude oil or any fraction thereof) and
any substance, material, waste, pollutant or contaminant listed or defined as
hazardous or toxic under any Environmental Laws, in any case at levels or
concentrations requiring monitoring, reporting, remediation or removal in
accordance with Environmental Laws.

6.2 Purchaser’s Representations and Warranties. Purchaser represents to Seller,
as of the Effective Date, as follows:

 

10



--------------------------------------------------------------------------------

6.2.1 Organization. Purchaser is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Georgia,
and qualified to do business in the State of Florida.

6.2.2 Authority/Consent. Purchaser possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law, and has obtained all necessary consents, to execute and deliver this
Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.

6.2.3 Prohibited Transaction. Neither Purchaser nor any person, group, entity or
nation that Purchaser is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Purchaser
is not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Purchaser is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. None of the funds of Purchaser have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Purchaser is prohibited by law or that the transactions
contemplated by this Agreement or this Agreement is or will be in violation of
applicable law. Purchaser has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.

6.2.4 ERISA. Purchaser is not an employee pension benefit plan subject to the
provisions of Title IV of the Employee Retirement Income Security Act of 1974,
as in effect from time to time (“ERISA”) or subject to the minimum funding
standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code
or Section 302 of ERISA, and none of its assets constitutes or will constitute
assets of any such employee benefit plan subject to Part 4, Subtitle B, Title I
of ERISA. Purchaser is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and the funds used by Purchaser to acquire the Interest
are not subject to any state statutes regulating investments of and fiduciary
obligations with respect to governmental plans. The transactions contemplated by
this Agreement are not specifically excluded by Part I(b) of PTE 84-14.

6.3 Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of Brian J. Natwick (the “Seller
Knowledge Individual”), the person in the primary position of responsibility
with respect to the Property, without investigation or review of files relating
to the Property. In no event shall the Seller Knowledge Individual have any
personal liability hereunder.

6.4 Survival. All of the representations and warranties set forth in this
Article 6 shall survive the Closing for a period of one hundred eighty
(180) days, subject to the provisions of Section 11.1 of this Agreement (the
“Survival Period”). Purchaser shall provide Seller with written notice (a
“Notice of Breach”) of any alleged breach or failure of any representation or
warranty made by Seller and specifying the nature thereof prior to the
expiration of the Survival Period. Purchaser shall commence any action, suit, or
proceeding with respect to any breach or failure that is the subject of the
Notice of Breach, if at all (as provided below), on or before the date that is
sixty (60) days after the expiration of the Survival Period (“Suit Deadline”).
Seller acknowledges and agrees that the resolution of such action, suit, or
proceeding

 

11



--------------------------------------------------------------------------------

may not occur until after the expiration of the Survival Period, and the
Survival Period shall be deemed to be tolled with respect to (and only with
respect to) any alleged breach or failure of a representation or warranty of
which Seller receives a Notice of Breach before the expiration of the Survival
Period, provided Purchaser files an action, suit, or proceeding, and serves
Seller, with respect thereto prior to the Suit Deadline. Notwithstanding the
foregoing to the contrary, Seller shall have no liability in connection with
this Agreement by reason of any inaccuracy of a representation or warranty if,
and to the extent that, Purchaser has acquired or obtained actual knowledge of
such inaccuracy and Purchaser elects, nevertheless, to consummate the
transaction contemplated hereby. For purposes of this Agreement, the Purchaser’s
“actual knowledge” means the present, actual knowledge of Andrew Trotter,
without duty of investigation or inquiry.

ARTICLE 7 COVENANTS OF PURCHASER AND SELLER

7.1 Operation of Property. From the Effective Date until the earlier of (i) the
termination of this Agreement, and (ii) Closing, Seller shall operate the
Property in accordance with the terms of this Section 7.1.

7.1.1 Seller shall operate and maintain the Property in a manner generally
consistent with the manner in which Seller has operated and maintained the
Property prior to the Effective Date.

7.1.2 Seller shall continue to market the Property to prospective tenants and
enter into Leases in the ordinary course of business. Any new leases or renewals
of existing Leases entered into by Seller after the Effective Date until the
Closing or earlier termination of this Agreement shall be on Seller’s standard
apartment lease form, and shall be for terms of no less than six (6) months and
no more than thirteen (13) months. Each such new lease or renewal entered into
by Seller shall constitute a “Lease” for purposes of this Agreement.

7.1.3 Seller shall keep the Property insured against loss or damage (including
rental loss) by fire and all risks covered by the Seller’s insurance that is
currently in force.

7.1.4 Seller shall perform the landlord’s material obligations to the tenants
under the Leases and enforce the material obligations of the tenants under the
Leases.

7.1.5 Seller shall maintain in existence all licenses, permits and approvals
that are now in existence with respect to, and are required for, the ownership,
operation or improvement of the Property, and are of a continuing nature.

7.1.6 Seller shall not encumber, sell or transfer the Property or any interest
therein or alter or amend the zoning classification of the Land or Improvements.

7.1.7 Seller shall not remove any Personal Property except as may be required
for necessary repair or replacement (which repair and replacement shall be of
equal quality and quantity as existed as of the time of the removal), provided
that any appliances, leasing office furniture, pool furniture, fitness center
equipment, or other similar items of equipment so removed by Seller are promptly
replaced by Seller, at its cost, with items of comparable value and utility.

7.1.8 Seller shall place apartment units that are now vacant or that become
vacant into rent-ready condition on or before the Closing Date in accordance
with Seller’s current management standards for its apartment properties as
though no sale of the Property were contemplated; provided, however, that with
respect to apartment units vacated during the five (5) day period ending on the
Closing Date, Seller shall have no obligation to put such units into rent-ready
condition but will give Purchaser a credit at Closing equal to Five Hundred and
00/100 Dollars ($500.00) per unit for the apartment units vacated during such
five (5) day period which are not in rent-ready condition.

 

12



--------------------------------------------------------------------------------

7.1.9 Seller shall not take any of the following actions after the expiration of
the Study Period without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed:

 

  (i) make or permit to be made any material alterations to or upon the Property
except as required under Section 7.2 hereof (provided that if Seller commences
any such material alterations, Seller shall cause the completion of such
alterations prior to Closing at Seller’s sole cost and expense);

 

  (ii) enter into any contracts for the provision of services and/or supplies to
the Property which are not terminable without premium or penalty by Purchaser
upon thirty (30) days’ prior written notice following the Closing, or amend or
modify the Contracts in any manner, unless such Contract as amended may be
terminated without premium or penalty upon thirty (30) days’ prior written
notice, or knowingly fail to timely perform its material obligations under the
Contracts (provided that in the case of emergency or other exigent
circumstances, Seller shall have the right to enter into contracts to perform
repairs or replacements without Purchaser’s consent);

 

  (iii) settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
prior to calendar year 2015 (which Seller retains the full and unfettered right
to settle or compromise, and any refunds applicable to such period shall belong
solely to Seller).

Prior to the expiration of the Study Period, Seller shall have the right to take
any of the aforesaid actions in this Section 7.1.9 without obtaining Purchaser’s
consent thereto, but Seller shall keep Purchaser reasonably informed as to
material actions Seller has taken or proposes to take. Whenever in this
Section 7.1.9 Seller is required to obtain Purchaser’s consent with respect to
any proposed action or transaction, Purchaser shall, within five (5) Business
Days after receipt of Seller’s receipt of request therefor, notify Seller of its
approval or disapproval of same and, if Purchaser fails to notify Seller in
writing of its disapproval within said five (5) Business Day period, Purchaser
shall be deemed to have disapproved same.

7.1.10 Prior to the expiration of the Study Period, Purchaser shall review the
Contracts to determine, among other things, whether Purchaser desires to assume
any of such Contracts. Not later than five (5) Business Days prior to the
expiration of the Study Period, Purchaser shall deliver a notice to Seller
setting forth which of such Contracts, if any, that Purchaser elects to have
Seller terminate (and Purchaser’s failure to provide such notice shall be deemed
Purchaser’s election to assume all assignable Contracts at Closing). Seller will
deliver notices of termination at Closing canceling such Contracts (at Seller’s
expense) as Seller is timely notified of by Purchaser. At Closing, Seller shall
assign to Purchaser, and Purchaser shall assume, the Contracts (other than those
Contracts which Purchaser has instructed Seller to terminate) pursuant to the
Bill of Sale and Assignment and Assumption Agreement. Seller shall cause
Seller’s existing property management agreement to be terminated effective as of
the Closing Date.

7.2 Governmental Notices. Promptly after receipt, Seller shall provide Purchaser
with copies of any written notices that Seller receives with respect to (i) any
special assessments or proposed increases in the valuation of the Property;
(ii) any condemnation or eminent domain proceedings affecting the Property; or
(iii) any violation of any Environmental Law or any zoning, health, fire, safety
or other law, regulation or code applicable to the Property. In addition, Seller
shall deliver or cause to be delivered to Purchaser, promptly upon receipt
thereof by Seller, copies of any written notices of default given or received by
Seller under any of the Leases or Contracts.

 

13



--------------------------------------------------------------------------------

7.3 Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing that materially affects Seller
or the Property and that is instituted after the Effective Date.

7.4 Tradenames and Service Marks.

7.4.1 Purchaser hereby acknowledges and agrees that the name “Crescent”, any
other trade name or service mark which includes the word “Crescent” or any other
trade name or service mark of Seller or its members (hereinafter collectively
referred to as the “Marks”), and each of them, are trade names and service marks
of Crescent Communities, LLC; that the Marks, and each of them, are the sole and
exclusive property of Crescent Communities, LLC, which owns all right, title,
and interest in and to the Marks, and each of them; and that, by this Agreement,
Purchaser shall acquire no ownership right or interest of any kind in or to the
Marks, or any of them. Purchaser further acknowledges and agrees that any use by
Purchaser of the Marks, or any of them, in any manner in connection with the
Property or otherwise, will result in immediate and irreparable injury to Seller
and its affiliates, including, Crescent Communities, LLC, and that Seller and/or
its affiliates, including, Crescent Communities, LLC, shall be entitled to
temporary, preliminary, and permanent injunctive relief against Purchaser in the
event of any such use of the Marks, or any of them, by Purchaser, or in the
event of any other violation by Purchaser of this Section 7.4.1. Purchaser may
continue to use “Crosstown” in the name of the Property after Closing provided
Purchaser does not use the “Crescent” name or any of the Marks; provided,
however, nothing contained herein shall be deemed to be a warranty of Seller’s
or Purchaser’s right to use such names.

7.4.2 Purchaser agrees to remove the “Crescent” name from the Property after
Closing including changes in signage, lease forms, and the like. Purchaser
agrees to attach a substantial, temporary sign over the existing “Crescent” name
or logo on all sign(s) within three (3) Business Days after Closing so that the
word “Crescent” will not be visible. Purchaser shall keep such temporary signage
in place until Purchaser installs permanent replacements of such signage, and
Purchaser shall install such permanent replacement signage on or before the date
that is thirty (30) days after Closing. All other signage on the Property
containing the Crescent name or any of the Marks shall be promptly removed or
replaced, but in any event, on or before the date that is thirty (30) days after
Closing.

7.4.3 This Section 7.4 shall survive the Closing.

7.5 Estoppel Certificates. Seller shall use commercially reasonable efforts to
obtain by Closing, in form prepared by Purchaser, (i) an estoppel certificate
duly executed by the Crosstown Center Association, Inc. with respect to the
Declaration of Covenants, Conditions and Restrictions of Crosstown Center,
recorded in Book 9865, Page 886, Official Records of Hillsborough County,
Florida as amended from time to time (the “Declaration”) stating that (a) there
is no existing default under, or violation of any covenant, term, condition,
provision, restriction, standard, limitation, rule, regulation or guideline in
the Declaration by Seller or the Property, nor are there any conditions or facts
which, after giving requisite notice, or the passage of time, or both, would
result in such a default or violation, (b) there are no unpaid annual
assessments, special assessments, or other assessments under the Declaration
assessed against the Property, (c) the Design Review Committee (as defined in
the Declaration) has approved all of the improvements constructed on the
Property, (d) the Declaration is in full force and effect and has not been
amended or modified except as recorded in the aforesaid records, and (e) such
other matters as reasonably required by Purchaser and/or Purchaser’s lender; and
(ii) an estoppel certificate in form prepared by Purchaser, duly executed by
each owner of any property that is burdened by an easement which benefits the
Property, confirming that (i) such easement is still in effect and has not been
modified and (ii) there are no defaults or unsatisfied obligations by Seller
under such easement, including any obligations to pay for maintenance costs.

 

14



--------------------------------------------------------------------------------

ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING

8.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Purchaser in Purchaser’s
sole and absolute discretion.

8.1.1 Seller shall have performed and observed, in all material respects, all
covenants of Seller under this Agreement.

8.1.2 Subject to the provisions of Section 8.4 below, all representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.

8.1.3 The Title Company is able, and has committed to Purchaser in writing, to
issue the Title Policy subject only to the Permitted Exceptions.

8.1.4 Seller shall have delivered to Purchaser or Escrow Agent, as applicable,
all of the items required to be delivered to Purchaser or Escrow Agent, as
applicable, by Seller or Seller’s agents pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 9.2
hereof.

8.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
sell the Property is subject to satisfaction, on or before the Closing Date (as
such date may be extended as provided herein) of the following conditions, any
of which may be waived in writing by Seller, in Seller’s sole and absolute
discretion:

8.2.1 Purchaser shall have performed and observed, in all material respects, all
covenants of Purchaser under this Agreement.

8.2.2 All representations and warranties of Purchaser set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.

8.2.3 Purchaser shall have delivered to Seller or Escrow Agent, as applicable,
all of the items required to be delivered to Seller or Escrow Agent, as
applicable, by Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 9.3 hereof.

8.3 Failure of a Condition

8.3.1 In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within five (5) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied, may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties (including but
not limited to the failure to deliver the items required of such party in
Section 9.2 or 9.3 hereof), the disposition of the Deposit and other available
rights and remedies shall be governed solely by Article 11 of this Agreement and
not by this Section 8.3.1. Notwithstanding anything contained herein to the
contrary, if any of the conditions precedent to Purchaser’s obligation to close,
as set forth in Section 8.1 of this Agreement, are not satisfied within the five
(5) Business Day period specified above and the same are

 

15



--------------------------------------------------------------------------------

reasonably susceptible of being cured, Seller shall have the right to extend
such period in which to satisfy the unsatisfied condition for a period of up to
ten (10) additional days, by giving notice thereof to Purchaser within such five
(5) Business Day period. Further, Purchaser shall have the right to waive the
unsatisfied condition or conditions, by notice to Seller within five
(5) Business Days after expiration of the applicable satisfaction period,
without satisfaction having occurred, in which event the Closing Date shall be
the date which is five (5) Business Days after Seller’s receipt of Purchaser’s
waiver notice. Notwithstanding anything contained herein to the contrary, the
notice and cure rights provided in this Section 8.3.1 shall not be applicable to
Seller’s failure to deliver at Closing any document or item required in
Section 9.2 hereof and, accordingly, shall not have the effect of extending the
Closing Date in connection with any such failure under Section 9.2.

8.3.2 If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no knowledge as of Closing.

8.4 Representations and Warranties. All representations and warranties made by
Seller in this Agreement shall be true and correct in all material respects as
of the Closing Date, except to the extent the facts and circumstances underlying
such representations and warranties may have changed as of the Closing, which
changes are either (i) permitted to have occurred pursuant to the terms of this
Agreement or (ii) are not within the reasonable control of Seller.

ARTICLE 9 CLOSING

9.1 Closing Date. The consummation of the transaction contemplated hereby (the
“Closing”) will take place at the office of Escrow Agent, via an escrow closing,
on October 5, 2015 (with time being of the essence with respect thereto), or
such earlier date as Seller and Purchaser may mutually agree upon in writing
(the “Closing Date”). Purchaser and Seller agree to finalize and execute all
documents necessary for the consummation of the transaction contemplated herein,
including but not limited to the Closing Statement (as defined in Section 9.5.8
hereof), and to deliver all such documents to the Escrow Agent in escrow not
later than the end of the Business Day immediately preceding the Closing Date in
order to ensure the orderly and timely transfer of all funds necessary for
Closing by not later than 2:00 p.m. (Eastern time) on the Closing Date.

9.2 Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:

9.2.1 Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:

9.2.1.1 Special Warranty Deed in the form of Exhibit C hereto (the “Deed”),
Seller and Purchaser agreeing that the Deed will contain a Restriction Against
Condominium Conversion (and if necessary, the Quitclaim Deed);

9.2.1.2 Bill of Sale in the form of Exhibit D hereto;

9.2.1.3 Assignment and Assumption Agreement in the form of Exhibit E hereto;

9.2.1.4 Letters to each tenant under the Leases in the form of Exhibit F hereto,
notifying tenants of the conveyance of the Property to Purchaser and advising
them that, following the Closing Date, all future payments of rent are to be
made in the manner set forth therein;

 

16



--------------------------------------------------------------------------------

9.2.1.5 Closing Statement showing all of the payments, adjustments and
prorations provided in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

9.2.1.6 [intentionally deleted];

9.2.1.7 Subject to Section 8.4, a certificate stating that each of Seller’s
representations and warranties contained in this Agreement is true and correct
in all material respects as of the Closing Date (the “Seller’s Closing
Certificate”); the Seller’s Closing Certificate shall include an updated Rent
Roll dated as close to the Closing Date as reasonably practicable, but in no
event more than two (2) Business Days prior to the Closing Date, as to which
Seller shall make the same representations and warranties, as of the date of
such updated Rent Roll, as Seller makes under Section 6.1.7 with respect to the
Rent Roll attached hereto;

9.2.1.8 A duly executed affidavit in a form customarily used for commercial real
estate transactions in the State of Florida and which is acceptable to the Title
Company and sufficient to cause the Title Company to remove the standard
exceptions to title, showing among other things that all debts for labor and
materials in respect of the Property incurred by or on behalf of Seller have
been paid in full and that there are no outstanding claims, suits, debts, rights
of occupancy, encumbrances, liens or judgments against the Property, except
matters approved or waived by Purchaser pursuant to Article III hereof.

9.2.1.9 Such evidence as is reasonably required by the Title Company evidencing
the authority of Seller and those individuals acting on behalf of Seller to
enter into this Agreement and consummate the transaction contemplated herein;
and

9.2.1.10 Copies of notices of termination of such other service agreements and
contracts that Purchaser elected to have terminated in accordance with
Section 7.1.2

9.2.1.11 An affidavit duly executed by Seller stating that Seller is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and the 1984 Tax Reform Act;

9.2.1.12 Evidence of termination of Seller’s existing property management
agreement.

9.2.2 Original Property Information Documents. Seller will deliver to Purchaser
originals within Seller’s possession of all items constituting the Property
Information referenced in Article 4.

9.2.3 Possession. Seller will deliver to Purchaser possession of the Property,
subject to the Leases.

9.2.4 Keys. Seller will deliver to Purchaser all keys for the Property in the
possession or subject to the control of Seller, including, without limitation,
master keys as well as combinations, card keys and cards for the security
systems, if any.

9.2.5 Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement

9.2.6 Seller Estoppel Certificate. If and to the extent Seller is not able to
obtain by Closing and deliver to Purchaser any of the estoppel certificates
described in Section 7.5 hereof (each an “Estoppel Certificate”), then Seller
shall deliver to Purchaser at Closing a certification duly executed by Seller
confirming, to Seller’s knowledge, such items to be addressed by the applicable
Estoppel Certificate, in form reasonably acceptable to Purchaser.

 

17



--------------------------------------------------------------------------------

9.3 Purchaser’s Obligations at the Closing. At the Closing, Purchaser will do,
or cause to be done, the following:

9.3.1 Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:

9.3.1.1 Bill of Sale in the form of Exhibit D hereto;

9.3.1.2 Assignment and Assumption Agreement in the form of Exhibit E hereto;

9.3.1.3 Closing Statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

9.3.1.4 Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and

9.3.1.5 A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct in all material
respects.

9.3.2 Payment of Consideration. Purchaser shall pay to Escrow Agent, and Escrow
Agent shall actually receive, by bank wire transfer of immediately available
funds at Closing the Purchase Price in accordance with Article 2 of this
Agreement (subject to the credits, prorations and adjustments provided hereby)
not later than 2:00 p.m. (Eastern time) on the Closing Date, with time being
strictly of the essence with respect thereto.

9.3.3 Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.

9.4 Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.

9.5 Costs and Adjustments at Closing.

9.5.1 Expenses. Seller shall pay (a) the fees of any counsel representing Seller
in connection with this transaction, (b) one-half (1/2) of the escrow fee
charged by Escrow Agent, (c) the recording charges for the Deed (including state
documentary stamp or transfer tax on the Deed) and any other documents to clear
title, (d) all charges and costs for any title examinations, the Title
Commitment, and the title insurance premium for the owner’s Title Policy in the
amount of the Purchase Price, and (e) the cost of the Survey (but not further
revisions or updates thereto). Purchaser shall pay (i) the fees of any counsel
representing Purchaser in connection with this transaction, (ii) costs and
expenses related to any updates or revisions to the Survey, (iii) the costs and
expenses related to all of Purchaser’s due diligence studies and investigations,
(iv) one-half (1/2) of the escrow fee charged by Escrow Agent (not to exceed
$500.00), (v) all costs related to Purchaser’s financing of the Property
(including, but not limited to, documentary stamp taxes and non-recurring
intangible taxes in connection therewith), if applicable, and (vi) the cost of
any endorsements to the Title Policy requested by Purchaser or its lender. Any
other costs or expenses incident to this transaction and the closing thereof not
expressly provided for above shall be allocated between and paid by the parties
in accordance with custom and practice in Hillsborough County, Florida.

9.5.2 Real Estate and Personal Property Taxes. Real estate, personal property
and ad valorem taxes for the year in which the Closing occurs will be prorated
between Seller and Purchaser as of the Apportionment Time (as hereinafter
defined) on the basis of actual bills therefor (using the highest

 

18



--------------------------------------------------------------------------------

available discounted rate), if available. If such bills are not available, then
such taxes and other charges shall be prorated on the basis of the most
currently available tax bills and, thereafter, promptly re-prorated upon the
availability of actual bills for the applicable period. Any and all rebates or
reductions in taxes received subsequent to Closing for the calendar year in
which Closing occurs, net of costs of obtaining the same (including without
limitation reasonable attorneys’ fees) and net of any amounts due to tenants,
shall be prorated as of the Apportionment Time, when received. The current
installment of all special assessments, if any, which are a lien against the
Property at the time of Closing and which are being or may be paid in
installments shall be prorated as of the Apportionment Time. As used herein, the
term “Apportionment Time” shall mean 11:59 p.m. Eastern time on the date
immediately prior to the Closing Date.

9.5.3 Lease Security Deposits. At Closing, Seller shall pay to Purchaser, as a
credit against the Purchase Price, an amount equal to all security deposits and
other deposits held by Seller under the Leases (together with accrued interest
thereon required by law or by the terms of the Leases), and thereafter Purchaser
shall be solely obligated for the return of such security deposits and other
deposits.

9.5.4 Rents. All rents and other costs or charges paid by tenants under the
Leases shall be prorated as of the Apportionment Time, to the extent actually
collected by Seller. With respect to any rent or charges that are delinquent
prior to Closing, Seller shall have the right to pursue all rights and remedies
against the tenants to recover such delinquencies; provided, however, that
Seller shall not be entitled to dispossess such tenants. Purchaser shall
promptly remit to Seller any rent or payments for any charges received by
Purchaser subsequent to Closing which are attributable to periods prior to
Closing; provided, however, that such amounts received from tenants after
Closing will first be applied to such charges as are then due and then applied
in their reverse order of accrual until applied in full. From and after Closing
and for a period of sixty (60) days thereafter, Purchaser shall use commercially
reasonable efforts to collect from the tenants all rents that are delinquent for
the period prior to Closing.

9.5.5 Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be prorated as of the Apportionment Time. If
consumption of any of the foregoing is measured by meter, Seller shall, prior to
the Closing Date, endeavor to obtain a reading of each such meter and a final
bill as of the Closing Date. If there is no such meter or if the bill for any of
the foregoing shall have not been issued as of the Closing Date, the charges
therefor shall be adjusted as of the Apportionment Time on the basis of the
charges of the prior period for which such bills were issued and shall be
further adjusted between the parties when the bills for the correct period are
issued. Seller and Purchaser shall cooperate to cause the transfer of utility
accounts from Seller to Purchaser. Seller shall be entitled to retain any
utility security deposits to be refunded. At Closing, Purchaser shall post
substitute utility security deposits to replace those previously paid by Seller
or, if the utility provider will not refund such deposits to Seller, Seller
shall be reimbursed therefor by Purchaser at Closing.

9.5.6 Contracts. All payments made or required under Contracts assumed by
Purchaser shall be adjusted and apportioned as of the Apportionment Time.

9.5.7 Insurance Policies. Premiums on insurance policies will not be adjusted.
As of the Closing Date, Seller will terminate its insurance coverage and
Purchaser will obtain its own insurance coverage.

9.5.8 Closing Statement. Not later than two (2) Business Days prior to the
Closing, Seller or its agents or designees shall cause the Escrow Agent to
prepare, and promptly thereafter, Seller and Purchaser shall jointly agree upon,
a closing statement (the “Closing Statement”) that will show the net amount due
either to Seller or to Purchaser as the result of the adjustments and prorations
provided for in this Agreement, and such net due amount shall be added to or
subtracted from the cash balance of the Purchase

 

19



--------------------------------------------------------------------------------

Price to be paid to Seller at the Closing, as applicable. Not later than the
date that is one hundred eighty (180) days after the Closing Date, Seller and
Purchaser shall reprorate the adjustments and prorations provided for herein
respecting any items that were not capable of being determined as of the Closing
Date or that previously were wrongfully determined and need to be corrected and
the manner in which such items shall be determined and paid. The net amount due
Seller or Purchaser, if any, by reason of adjustments to the Closing Statement
shall be paid in cash by the party obligated therefor within five (5) Business
Days following the reproration by Seller and Purchaser. The reprorations agreed
to by Seller and Purchaser not later than one hundred eighty (180) days after
the Closing Date shall be conclusive and binding on the parties hereto except
for any items that are not capable of being determined at the time such
reproration has been made by Seller and Purchaser, which items shall be
determined and paid promptly as soon as they are capable of being determined.
Prior to and following the Closing Date, each party shall provide the other with
such information as the other shall reasonably request (including, without
limitation, access to the books, records, files, ledgers, information and data
with respect to the Property during normal business hours upon reasonable
advance notice) in order to make the preliminary and final adjustments and
prorations provided for herein.

9.5.9 Survival. The provisions of this Section 9.5 shall survive Closing.

ARTICLE 10 DAMAGE AND CONDEMNATION

10.1 Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage.

10.1.1 Minor Damage. If the cost for repairing such damage is less than One
Million and 00/100 Dollars ($1,000,000.00) (as determined by Seller’s
independent insurer), then Purchaser shall have the right at Closing to receive
the amount of the deductible plus all insurance proceeds received by Seller as a
result of such loss, or an assignment of Seller’s rights to such insurance
proceeds, and this Agreement shall continue in full force and effect with no
reduction in the Purchase Price, and Seller shall have no further liability or
obligation to repair such damage or to replace the Property. Notwithstanding the
foregoing, in the event the damage is less than One Million and 00/100 Dollars
($1,000,000.00) and prior to Closing sufficient insurance proceeds to repair any
damage are not received or committed in writing by the insurance carrier, Seller
shall either repair such damage by Closing or give Purchaser a credit at Closing
in an amount sufficient to pay for the cost unpaid as of Closing for repair of
the applicable damage (i.e., to restore the Property to substantially the same
condition as immediately before such casualty), such amount to be determined by
an architect or other appropriate professional selected by Seller and approved
by Purchaser, such approval not to be unreasonably withheld, conditioned or
delayed.

10.1.2 Major Damage. If the cost for repairing such damage exceeds One Million
and 00/100 Dollars ($1,000,000.00) (as determined by Seller’s independent
insurer), then Purchaser shall have the option, exercisable by written notice
delivered to Seller within five (5) Business Days (or such shorter period so as
to permit Closing to occur not later than the Closing Date, time being strictly
of the essence) after Seller’s notice of damage to Purchaser, either (i) to
receive the amount of the deductible plus all insurance proceeds received by
Seller as a result of such loss, or an assignment of Seller’s rights to such
insurance proceeds, and this Agreement shall continue in full force and effect
with no reduction in the Purchase Price, and Seller shall have no further
liability or obligation to repair such damage or to replace the Property; or
(ii) to terminate this Agreement. If Purchaser elects to terminate this
Agreement, Purchaser shall give notice to Seller thereof, the Deposit shall be
returned to Purchaser, and thereafter neither party will have any further rights
or obligations hereunder, except for any obligations that expressly survive
termination. If Purchaser fails to notify Seller within such five (5) Business
Day period (or such shorter period so as to permit Closing to occur not later
than the Closing Date, time being strictly of the essence) of Purchaser’s
election to terminate this Agreement, then Purchaser shall be deemed to have
elected option (i), and Purchaser and Seller shall proceed to Closing in
accordance with the terms and conditions of this Agreement.

 

20



--------------------------------------------------------------------------------

10.2 Condemnation and Eminent Domain. In the event that any condemnation
proceedings are instituted, or notice of intent to condemn is given, with
respect to all or any portion of the Property, Seller shall promptly notify
Purchaser thereof.

10.2.1 Minor Condemnation. If the condemnation does not affect all or a material
portion of the Property, then Purchaser shall consummate the purchase of the
Property without reduction of the Purchase Price, and the right to collect any
condemnation award or compensation for such condemnation shall be assigned by
Seller to Purchaser at Closing. For purposes of this Section 10.2, a “material
portion” of the Property shall mean (a) any portion of the buildings, (b) a
portion which, after such condemnation, would cause the Property to be
non-compliant with any applicable governmental regulations, or (c) a portion
which, after such condemnation would unreasonably restrict access to the
Property to the public right of way.

10.2.2 Major Condemnation. If the condemnation affects all or a material portion
of the Property, then Purchaser shall have the option, exercisable by written
notice delivered to Seller within five (5) Business Days (or such shorter period
so as to permit Closing to occur not later than the Closing Date, time being
strictly of the essence) after Seller’s notice of condemnation to Purchaser to
either (i) proceed to Closing in accordance with the terms and conditions of
this Agreement (in which event Purchaser shall consummate the purchase of the
Property without reduction of the Purchase Price, and the right to collect any
condemnation award or compensation for such condemnation shall be assigned by
Seller to Purchaser at Closing), or (ii) to terminate this Agreement. If
Purchaser elects to terminate this Agreement, Purchaser shall give notice to
Seller thereof, the Deposit shall be returned to Purchaser, and thereafter
neither party will have any further rights or obligations hereunder, except for
any obligations that expressly survive termination.

ARTICLE 11 REMEDIES AND ADDITIONAL COVENANTS

11.1 Seller Default At or Before Closing. If Seller is in breach or default of
any of its obligations or agreements hereunder when performance is required on
or prior to the Closing Date, or if any of the representations contained in
Section 6.1 should be false in any material respect (subject to the provisions
of Section 8.4) and Purchaser has obtained or acquired actual knowledge of same
on or prior to the Closing Date, then Purchaser shall have the right, at its
sole option and as its sole and exclusive remedy, and Purchaser hereby waives
its right to pursue any other remedy at law or in equity, either (i) to
terminate this Agreement by written notice to Seller and the Escrow Agent, in
which event the Deposit shall be returned to Purchaser, and Seller shall pay to
Purchaser an amount equal to the sum of all actual and documented third party
costs and expenses incurred by Purchaser in connection with this Agreement up to
a maximum of One Hundred Thousand and 00/100 Dollars ($100,000.00) (the “Third
Party Costs”), whereupon neither party shall have any further rights, duties or
obligations hereunder other than the obligations and rights set forth herein
that expressly survive the termination of this Agreement, or (ii) to pursue
specific performance of the obligations of Seller hereunder. As a condition
precedent to Purchaser’s exercising any right it may have to bring an action for
specific performance hereunder, Purchaser must commence such action for specific
performance within sixty (60) days after the scheduled Closing Date. Purchaser
agrees that its failure to timely commence such an action for specific
performance within such sixty (60) day period shall be deemed a waiver by it of
its right to commence an action for specific performance as well as a waiver by
it of any right it may have to file or record a notice of lis pendens or notice
of pendency of action or similar notice against the Property. In no event shall
Purchaser seek, or Seller be liable for, any damages to Purchaser (other than
the Third Party Costs), including, without limitation, punitive or consequential
damages, except that Purchaser shall have the right to pursue an action against
Seller for Purchaser’s actual damages suffered on account of a default by Seller
under Section 12.2 of this Agreement, and nothing herein shall limit Purchaser’s
right to seek equitable relief against Seller to enforce the provisions of
Section 15.17 of this Agreement.

 

21



--------------------------------------------------------------------------------

11.2 Seller Default From and After Closing. Subject to the limitations set forth
in Section 6.4 of this Agreement, if Seller is in breach or default of any of
its obligations or agreements hereunder that survive the Closing when
performance is required, including, without limitation, any obligations or
agreements under the documents delivered at Closing by Seller pursuant to
Section 9.2.1 of this Agreement, or if any of the Express Representations should
be false in any material respect and Purchaser shall first acquire actual
knowledge of same after the Closing Date, then Purchaser shall give Seller
written notice of such breach or default of such obligation, agreement or
representation hereunder prior to the expiration of the applicable survival
period of such breach or default. If the reasonably estimated losses or damages
sustained as a result of Seller’s failure or inability to perform any of its
obligations, agreements or Express Representations hereunder exceed Twenty-Five
Thousand and 00/100 Dollars ($25,000.00), then Seller shall be liable for the
actual direct damages suffered by Purchaser due to such uncured breach or
default from the first dollar of loss. Notwithstanding anything to the contrary
contained herein, (i) in no event shall Seller be liable to Purchaser for
damages in an aggregate amount in excess of Five Hundred Eighty-Three Thousand
and 00/100 Dollars ($583,000.00), (ii) Seller’s inability to satisfy a condition
of this Agreement shall not be considered a default by Seller hereunder unless
such inability results from the breach of any of Seller’s representations set
forth in Section 6.1 or the breach of Seller’s express covenants and obligations
hereunder (including but not limited to the obligation to deliver the items set
forth in Section 9.2 hereof), and (iii) if Purchaser has obtained or acquired
actual knowledge of a default by Seller on the Closing Date and Purchaser elects
to close the transaction contemplated herein, Purchaser shall be deemed to have
irrevocably waived such default and Seller shall not have any liability with
respect to such default.

11.3 Purchaser Default. The parties acknowledge and agree that Seller should be
entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants in
any material respect, or otherwise defaults in its obligations hereunder, then
Seller shall be entitled to terminate this Agreement by giving written notice
thereof to Purchaser prior to or at the Closing, in which event the Deposit
shall be paid to Seller as fixed, agreed and liquidated damages, and, after the
payment of the Deposit to Seller, neither Seller nor Purchaser will have any
further rights or obligations under this Agreement, except for any obligations
that expressly survive termination, except that Seller shall have the right to
pursue an action against Purchaser for Seller’s actual damages suffered on
account of a default by Purchaser under Sections 5.1.2 and 12.2 of this
Agreement, and nothing herein shall limit Seller’s right to seek equitable
relief against Purchaser to enforce the provisions of Section 15.17 of this
Agreement; provided, however, nothing contained herein shall entitle Seller to
consequential or punitive damages or any other sums in excess of Seller’s actual
damages.

11.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever, then
Purchaser shall promptly deliver to Seller all Property Information provided to
Purchaser by Seller, including copies thereof in any form whatsoever, including
electronic form, along with any and all tests results and studies of the
Property performed by or on behalf of Purchaser pursuant to Article 5, excluding
any confidential or proprietary information or financial modeling. The
obligations of Purchaser under this Section 11.4 shall survive any termination
of this Agreement

11.5 Notice of Default; Opportunity to Cure. Neither Seller nor Purchaser shall
be deemed to be in default for purposes of this Article 11 until and unless such
party has been given written notice of its failure to comply with the terms
hereof and thereafter does not cure such failure within ten (10) days after

 

22



--------------------------------------------------------------------------------

receipt of such notice; provided, however, that this Section 11.5 shall not be
applicable to Purchaser’s failure to deliver the Deposit or any portion thereof
on the date required hereunder or to a party’s failure to execute and deliver
any document such party is required to execute and deliver on the Closing Date
and, accordingly, shall not have the effect of extending the Closing Date or the
due date of any Deposit hereunder.

ARTICLE 12 BROKERAGE COMMISSION

12.1 Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction, except for Apartment
Realty Advisors of the Carolinas, Inc. (“Seller’s Broker”) and that Seller has
not taken any action which would result in any real estate broker’s or finder’s
fees or commissions being due and payable to any party other than Seller’s
Broker with respect to the transaction contemplated hereby. Seller will be
solely responsible for the payment of Seller’s Broker’s commission in accordance
with the provisions of a separate agreement. Purchaser hereby represents and
warrants to Seller that Purchaser has not contracted or entered into any
agreement with any real estate broker, agent, finder, or any party in connection
with this transaction and that Purchaser has not taken any action which would
result in any real estate broker’s or finder’s fees or commissions being due or
payable to any party with respect to the transaction contemplated hereby.

12.2 Indemnity. Each party hereby indemnifies and agrees to hold the other party
harmless from and against any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12. Notwithstanding anything to the contrary
contained in this Agreement, the indemnities set forth in this Section 12.2
shall survive the Closing or earlier termination of this Agreement.

ARTICLE 13 NOTICES

13.1 Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing (except as expressly provided in Section 5.1.2
hereof).

13.2 Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by FedEx or a similar nationally recognized
overnight courier service, or (iv) by electronic mail (provided a copy of such
notice is deposited with a nationally recognized overnight courier for next
Business Day delivery). All such notices, demands, requests or other
communications shall be deemed to have been given for all purposes of this
Agreement upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

13.3 Addresses. The addresses for proper notice under this Agreement are as
follows:

 

As to Seller:    GGT Crescent Crosstown FL Venture, LLC    c/o Crescent
Communities, LLC    227 W. Trade Street    Suite 1000    Charlotte, NC 28202   
Attention: Brian J. Natwick, President Multifamily Division    Email:
bnatwick@crescentcommunities.com

 

23



--------------------------------------------------------------------------------

With copies to:    GGT Crescent Crosstown Holdings, LLC    CNL Center at City
Commons    450 South Orange Avenue    Orlando, Florida 32801    Attention:
Michael Tetrick    Email: mike.tetrick@cnl.com    and:    GGT Crescent Crosstown
Holdings, LLC    CNL Center at City Commons    450 South Orange Avenue   
Orlando, Florida 32801    Attention: Tracey Bracco, Esq., assistant General
Counsel    Email: tracey.bracco@cnl.com    and:    Holt Ney Zatcoff & Wasserman,
LLP    100 Galleria Parkway    Suite 1800    Atlanta, GA 30339    Attention:
Sanford H. Zatcoff, Esq.    Email: szatcoff@hnzw.com    and:    Lowndes,
Drosdick, Doster, Kantor & Reed, P.A.    450 South Orange Avenue, Suite 800   
Orlando, Florida 32801    Attention: Joaquin E. Martinez, Esq.    Email:
joaquin.martinez@lowndes-law.com As to Purchaser:    Centennial Holding Company,
LLC    3348 Peachtree Road, NE, Suite 1000    Atlanta, GA 30326    Attention:
Andrew Trotter    Email: atrotter@centennialholdingco.com With a copy to:   
Burr & Forman LLP    171 17th Street NW, Suite 1100    Atlanta, GA 30363   
Attention: Rick Fishman, Esq. and Erin Ward, Esq.    Email: rfishman@burr.com
and eward@burr.com As to Escrow Agent:    First American Title Insurance Company
   Six Concourse Parkway    Suite 2000    Atlanta, Georgia 30328    Attention:
Terry W. Wilson    Email: twwilson@firstam.com

 

24



--------------------------------------------------------------------------------

Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii) or (iii) of this Section 13.3. Anything
contained in this Section 13.3 to the contrary notwithstanding, all notices may
be executed and sent by the parties’ counsel.

ARTICLE 14 ASSIGNMENT

Neither party shall have the right to assign this Agreement without the prior
written consent of the other, which consent may be granted or withheld in the
sole and absolute discretion of the party whose consent has been requested.
Seller hereby consents to an assignment at Closing by Purchaser of its interest
in this Agreement to a Permitted Affiliate without further evidence of such
subsidiary’s financial capability to consummate Closing hereunder, provided that
such subsidiary shall assume, in writing (by execution of an assignment and
assumption agreement satisfactory to Seller), all of Purchaser’s obligations
under this Agreement. For purposes hereof, the term “Permitted Affiliate” means
an entity that controls, is controlled or managed by, or is under common control
with Purchaser and/or those persons controlling and/or managing Purchaser.

ARTICLE 15 MISCELLANEOUS

15.1 Entire Agreement. This Agreement embodies the entire agreement between the
parties and cannot be varied except by the written agreement of the parties and
supersedes all prior agreements and undertakings.

15.2 Modifications. This Agreement may not be modified except by the written
agreement of the parties.

15.3 Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

15.4 Captions. The captions used in connection with the Articles, Sections and
Subsections of this Agreement are for convenience only and will not be deemed to
expand or limit the meaning of the language of this Agreement.

15.5 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

15.6 Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the State of Florida (without reference
to conflicts of laws principles).

15.7 Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.

15.8 No Rule of Construction. Seller and Purchaser have each been represented by
counsel in the negotiations and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by both Seller and Purchaser, and no rule
of construction will be invoked respecting the authorship of this Agreement.

 

25



--------------------------------------------------------------------------------

15.9 Severability. In the event that any one or more of the provisions contained
in this Agreement (except the provisions relating to Seller’s obligations to
convey the Property and Purchaser’s obligation to pay the Purchase Price, the
invalidity of either of which shall cause this Agreement to be null and void)
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein, provided, however, that
the parties hereto shall endeavor in good faith to rewrite the affected
provision to make it (i) valid, and (ii) consistent with the intent of the
original provision.

15.10 Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.

15.11 Business Days. “Business Day” means any day on which business is generally
transacted by banks in the State of Florida. If the final date of any period
which is set out in any paragraph of this Agreement falls upon a day which is
not a Business Day, then, and in such event, the time of such period will be
extended to the next Business Day.

15.12 No Memorandum. Purchaser and Seller agree not to record this Agreement or
any memorandum hereof.

15.13 Press Releases. Prior to Closing, any release to the public of information
with respect to the sale contemplated herein or any matters set forth in this
Agreement will be made only in the form approved by Purchaser and Seller except
for any disclosure that may be required by law or applicable regulation to be
made to any applicable governmental or quasi-governmental authorities or to the
public. After the Closing has occurred, Seller and Purchaser shall each have the
right to issue a press release regarding consummation of the transactions
contemplated in this Agreement.

15.14 Attorneys’ Fees and Costs. In the event either party is required to resort
to litigation to enforce its rights under this Agreement, the non-prevailing
party in such litigation shall pay the costs, expenses and attorneys’ fees
incurred by the prevailing party in connection with such action.

15.15 Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective unless and until all counterpart
signatures have been obtained. An unsigned draft of this Agreement shall not be
considered an offer by either party to purchase or sell the Property.

15.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.

15.17 Confidentiality

15.17.1 Except as provided otherwise in this Section 15.17, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the

 

26



--------------------------------------------------------------------------------

other party. However, each party consents to any disclosure of this Agreement
which the other party reasonably believes is required by law, by public
disclosure obligations required by the U.S. Securities and Exchange Commission,
or which is recommended in good faith by counsel to such other party.

15.17.2 It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional consultants, financial advisors, rating
agencies, or potential lenders, as the case may be, or prevent any party hereto
from complying with applicable laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements. Notwithstanding the
foregoing, Purchaser shall have the right to deliver such information to
Purchaser’s potential investors and potential lenders, in each case on a
need-to-know basis after the recipients have been informed of the confidential
nature of such information and directed not to disclose such information except
in accordance with this Section 15.17. The aforementioned shall not preclude the
disclosure to potential investors of the proposed purchase price, the net
operating income of the Property and the approximate rate of return on the
investment.

15.17.3 In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against the other party or its representatives in order to enforce the
provisions of this Section 15.17.

15.17.4 Notwithstanding any other provision of this Agreement, the provisions of
Section 15.17 shall survive the termination of this Agreement for one (1) year
following the Effective Date, but shall not survive Closing.

15.18 Jurisdiction and Service of Process. The parties hereto agree to submit to
personal jurisdiction in the State of Florida in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, the parties
hereby agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the parties in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in the State of Florida and that any process or notice of motion or
other application to any such court in connection with any such action or
proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. Purchaser hereby irrevocably
designates its counsel, Burr & Forman LLP, as its agent for service of process
in connection with any matter relating to this Agreement. The provisions of this
Section 15.18 shall survive the Closing or the termination hereof.

15.19 Exculpation. Purchaser agrees that it does not have and will not have any
claims or causes of action against the Seller Knowledge Individual or any
disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, manager, partner, principal, parent, subsidiary or other affiliate of
Seller, or any officer, director, employee, trustee, shareholder, partner or
principal of any such parent, subsidiary or other affiliate (collectively,
“Seller’s Affiliates”), arising out of or in connection with this Agreement or
the transactions contemplated hereby. Purchaser agrees to look solely to Seller
and its assets for the satisfaction of any liability or obligation arising under
this Agreement or the transactions contemplated hereby, or for the performance
of any of the covenants, warranties or other agreements contained herein, and
further agrees not to sue or otherwise seek to enforce any personal obligation
against any of Seller’s Affiliates with respect to any matters arising out of or
in connection with this Agreement or the transactions contemplated hereby.
Without limiting the generality of the foregoing provisions of this
Section 15.19, Purchaser hereby unconditionally and irrevocably waives any and
all claims and causes of action of any nature whatsoever it may now or hereafter
have against Seller’s Affiliates, and hereby unconditionally and irrevocably
releases and discharges Seller’s Affiliates from any and all liability
whatsoever which may now or hereafter accrue

 

27



--------------------------------------------------------------------------------

in favor of Purchaser against Seller’s Affiliates, in connection with or arising
out of this Agreement or the transactions contemplated hereby. The provisions of
this Section 15.19 shall survive the termination of this Agreement and the
Closing.

15.20 Disclosures.

15.20.1 Section 404.056(6), Florida Statutes, requires the following notice to
be provided with respect to the contract for sale and purchase of any building:

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from the Hillsborough County
health department.

15.20.2 In accordance with the requirements of Section 553.996, Florida
Statutes, the following notice is given to Purchaser:

ENERGY: Purchaser may have the energy efficiency of the building being purchased
determined. Purchaser acknowledges receipt of a brochure notifying Purchaser of
the option for an energy efficient rating on the Improvements. A copy of such
brochure is attached as Exhibit G.

15.20.3 If applicable, pursuant to Section 161.57(2), Florida Statutes,
Purchaser waives the right to obtain from Seller an affidavit with respect to,
or a survey meeting the requirements of Chapter 472 of the Florida Statutes
delineating, the location of the coastal construction control line on the
Property

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

SELLER: GGT CRESCENT CROSSTOWN FL VENTURE, LLC, a Delaware limited liability
company By:   Crescent Crosstown II, LLC, a Delaware limited liability company,
its Operating Member   By:   Crescent Multifamily Holdings, LLC, a Delaware
limited liability company, its sole member and manager     By:   Crescent
Communities, LLC, a Georgia limited liability company, its sole manager      
By:  

/s/ Brian J. Natwick

        Brian J. Natwick, President-Multifamily Division

PURCHASER:

CENTENNIAL HOLDING COMPANY, LLC,

a Georgia limited liability company

By:  

/s/ Doug B. Bowles

Name:   Doug B. Bowles Title:   Chief Operating Officer

 

29



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Intentionally Omitted

EXHIBIT B

ESCROW AGREEMENT

Intentionally Omitted

EXHIBIT C

FORM OF SPECIAL WARRANTY DEED

Intentionally Omitted

EXHIBIT A

Intentionally Omitted

EXHIBIT B

[Permitted Exceptions]

Intentionally Omitted

EXHIBIT “C”

TO SPECIAL WARRANTY DEED

RESTRICTIONS AGAINST CONDOMINIUM CONVERSION

Intentionally Omitted

EXHIBIT D

FORM OF BILL OF SALE

Intentionally Omitted

EXHIBIT A

REAL PROPERTY DESCRIPTION

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Intentionally Omitted

EXHIBIT A

Real Property Description

Intentionally Omitted

EXHIBIT B

Leases, Licenses and Security Deposits

Intentionally Omitted

EXHIBIT C

Contracts

Intentionally Omitted

EXHIBIT F

FORM OF TENANT NOTIFICATION LETTER

Intentionally Omitted

EXHIBIT G

FLORIDA ENERGY BROCHURE

Intentionally Omitted

EXHIBIT H

Electronic Confidentiality Agreement

Intentionally Omitted

SCHEDULE 1.4

RENT ROLL

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE 1.5

LICENSES

NONE

SCHEDULE 1.8

CONTRACTS

Intentionally Omitted

SCHEDULE 6.1.3

LITIGATION

NONE

SCHEDULE 6.1.8

VIOLATIONS OF LAW

NONE